Citation Nr: 1819068	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-15 409	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative disc disease of the lumbar spine (previously evaluated as chronic lumbar back strain).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted a higher 10 percent rating for the Veteran's service-connected low back disability, effective September 30, 2010.  He appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In December 2013, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

This case was most recently before the Board in January 2015, when it was remanded for further development.  The Board also determined that a derivative claim of entitlement to a TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The development directed on remand included having the Veteran undergo a VA compensation examination for necessary medical opinions.  Upon completion of that additional development, however, the agency of original jurisdiction (AOJ) continued to deny these claims, as reflected in a January 2017 Supplemental Statement of the Case (SSOC), so they were returned to the Board for further appellate review.  But, as will be explained, still more development of these claims is required, so the Board is again remanding them to the AOJ.



REMAND

The Board must consider these claims in light of the holdings in Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range-of-motion measurements of the opposite undamaged joint.  With this in mind, the Board has reviewed the findings from the Veteran's most recent May 2016 VA examination for his lumbar spine disability and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was done on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for determining whether the rating for this disability should be increased (meaning to a level even greater than the RO did).  Therefore, an additional examination is needed to comply with 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

The TDIU claim is derivative of, so "inextricably intertwined" with, the Veteran's increased-rating claim for his lumbar spine disability.  Thus, consideration of this derivative TDIU claim must be deferred pending resolution of this other claim on appeal regarding the rating for the lumbar spine disability.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" when the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran submitted his TDIU application in April 2016, indicating he has been unemployed due to his service-connected lumbar spine disability since June 2002.  However, during his November 2017 VA mental disorders examination, he indicated that he had "learned about buying and selling real estate" during his time working at a bank immediately after service and that, because of this, he currently "buys and sells real estate on the side to generate some income."  Additionally, he further noted that he collects rental income from a small mobile home development that he still owns.  Therefore, on remand the AOJ should obtain employment and income information from him concerning his activity since September 2010.

Finally, while on remand, the AOJ should also obtain the records of all relevant treatment the Veteran has received for his low back disability (if the records have not already been obtained, so they, too, may be considered).

Accordingly, these claims are REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for another VA compensation examination reassessing the severity of his lumbar spine disability and all associated neurological and other impairments.  His claim file, including a complete copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  

Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Conduct all indicated diagnostic tests that are deemed necessary for an accurate assessment of this condition, including an analysis of any additional disability owing to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is experienced.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  Indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.

*An incapacitating episode is defined by VA regulation as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.


(c)  Determine whether the Veteran has any neurologic impairment because of his low back disability, including, but not limited to, bowel or bladder impairment or any lower extremity radiculopathy.  If the Veteran does have this additional impairment, the examiner must specifically indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must further describe the severity of the neurologic impairment in terms of whether it is mild, moderate, moderately severe, severe, or complete.

(d)  As well, comment on what limitations in physical and/or sedentary work environments might be expected (based on the Veteran's employment history and training) owing to his service-connected lumbar spine disability and all consequent impairment.

The examiner must provide explanatory rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Ensure the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.


4.  Ask the Veteran to complete and return a new VA Form 21-8940 (an official TDIU application), providing his updated employment history complete with his wages and earnings, average hours worked, education, etc., since September 1, 2010.

5.  Based on this additional information on the updated VA Form 21-8940, determine whether the Veteran's annual income exceeds the poverty threshold according to the U.S. Department of Commerce, Bureau of the Census.

6.  Then readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

